Citation Nr: 1326603	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spine degenerative joint and disc disease, and if so, whether the reopened claim should be granted.

2.  Whether rating decisions denying service connection for low back strain and lumbar spine degenerative joint and disc disease were based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The April 2011 statement of the case (SOC) reflects that the claim was reopened and denied on the merits. 

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.  

The issue of CUE in prior rating decisions is addressed in the Remand that follows the Order section of this Decision.


FINDINGS OF FACT

1.  The RO denied service connection for low back strain in a June 1972 rating decision; the Veteran was notified of this decision in July 1972, but did not appeal the decision or submit any pertinent evidence within the appeal period.  The RO declined to reopen the claim in July 2007, the Veteran was notified of this decision in July 2007, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claim.

3.  Lumbar spine disability, currently defined as degenerative joint and disc disease, was present within one year of service separation and is presumed etiologically related to the Veteran's active service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for lumbar spine disability, currently defined as degenerative joint and disc disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  Lumbar spine disability, currently defined as degenerative joint and disc disease, was presumed incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. § 3.307, 3.309, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As explained below, the Board has determined that the evidence of record is sufficient to substantiate the Veteran's entitlement to the benefits sought on appeal.  Therefore, no further development is required before the Board decides these matters.

II.  Claim to Reopen

Although the RO determined that new and material evidence was presented to reopen the Veteran's claims, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claims for service connection for low back strain in a June 1972 rating decision.  He was notified of this decision in July 1972 but he did not file a timely appeal.  

The evidence of record at the time of the previous denial included the Veteran's service treatment records, which showed that, although no abnormalities of the back were noted on separation examination, the Veteran reported that his physical condition had changed since he entered service.  Post-service, there was a VA examination performed in May 1972 in which the Veteran reported no injury to the back in-service but did state that he was treated for low back strain in February 1972.  Additionally, the examiner reported the Veteran came to the examination with incomplete service treatment records.  X-rays were ordered and the diagnosis showed residuals of low back strain confirmed at this examination.  There was minimal spondylosis with degenerative compression of lumbar bodies.

In December 2005, the Veteran attempted to reopen his claim.  This petition was denied in July 2007 based on a finding that there was still no evidence of in-service back problems.  Private and VA treatment notes dating from 2006 showed that the Veteran was diagnosed with multilevel lumbar spondylosis, degenerative joint and disc disease and radiculopathy.  Additionally, the Veteran's chiropractor noted that he had treated the Veteran from 1977 to 1993 and that the initial injury to the back could have occurred in service.  Parenthetically, the record also indicated that he had been exposed to multiple mortar and rocket attacks while stationed in DaNang.  The Veteran did not appeal the denial of this claim, and the appeal period expired in July 2008.  

The Veteran filed the instant claim in November 2008.  The evidence received after the most recent appeal period includes VA medical treatment records, private medical reports, VA examination reports, copies of letters he sent to his parents, and the Veteran's statements.  The medical evidence shows the existence of current lumbar disc and joint disease.  Also, he complained of problems with his back in service in the letters to his parents.  His statements include that he had the back problem at his service separation physical and was told to go see the VA examiner right after discharge.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material reopening of the claim for service connection is warranted.

III. Entitlement to Service Connection

A.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background and Analysis

The Board notes that the Veteran is currently diagnosed with lumbar spondylosis, lumbar degenerative joint and disc disease with radiculopathy.  Service treatment records do not show treatment for a low back disability, and the post service VA examination showed only minimal spondylosis with degenerative compression of lumbar bodies.  He argues that his problems in service continued and are the same ones he experiences today.  

Additional evidence includes two post service VA opinions, dated in 2009 and 2011, against the claim.  Despite this, the Board finds that the evidence demonstrates that the Veteran's current back pain has been continuous since he initially complained in service.  The Board finds the Veteran's statements in this regard fully credible.  Considering the totality of the evidence now before the Board, the Board concludes that the current low back disability, with diagnoses of spondylosis and degenerative joint disease, or arthritis, is at least as likely as not the continuation of the initial spondylosis noted on examination in May 1972.  Spondylosis is defined as "1. ankylosis of a vertebral joint.  2. de-generative spinal changes due to osteoarthritis." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1754 (32d ed.2012).  Thus, the chronic disease was present within one year of service and is still present.  

Therefore, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for a lumbar spine disability.



ORDER

As new and material evidence has been received, reopening of the claim for service connection for lumbar spine degenerative joint and disc disease is granted.

Service connection for lumbar spine degenerative joint and disc disease is granted.


REMAND


In his February 2010 notice of disagreement, the appellant raised the claim of whether there was clear and unmistakable error (CUE) in the 1972 rating decision that denied service-connected for back disability.  The Veteran argues that the RO failed to apply 38 C.F.R. § 3.307.  The RO addressed the issue in the first instance in the April 2011 statement of the case, and the Veteran continued to assert CUE in his June 2011 substantive appeal, but the RO did not actually issue a rating decision denying the claim as an aspect of the claim to reopen and informing the Veteran of his appellate rights.  This issue of CUE in prior rating decisions has not been adjudicated by the RO in a rating decision.  As noted in the above decision, the claim was initially denied in 1972 and thereafter the RO declined to reopen the claim in 2007.  Although the SOC contained laws and regulations relevant to CUE claims, it did not actually address the Veteran's claim as a separate issue on the merits, but rather addressed it as an aspect of a claim to reopen.  Under the circumstances, the Board finds that the claim should be returned to the RO for appropriate action, to include the issuance of a rating decision on the issue of CUE.  

Accordingly, the case is REMANDED to the RO or the Appeals Management center (AMC) in Washington, D.C. for the following actions:

1.  Adjudicate the appellant's claim that there was CUE in the prior rating decisions that denied the claim of service connection for low back disability.  

2.  If the decision remains unfavorable to the Veteran, the case should then be returned to the Board for further consideration, if otherwise in order.  All issues properly in appellate status should be returned to the Board at the same time.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


